355 U.S. 17 (1957)
McGEE
v.
UNITED STATES.
No. 6, Misc.
Supreme Court of United States.
Decided October 14, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Petitioner pro se.
Solicitor General Rankin for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted. Upon the representations made in the Solicitor General's brief, and an examination of the record, the petition for certiorari is granted, the judgment of the United States Court of Appeals for the Seventh Circuit is vacated, and the cause is remanded to the District Court for a further hearing upon all issues raised by the petitioner.